EXHIBIT 10.8


AMENDMENT FIVE
TO
THE COCA-COLA COMPANY SUPPLEMENTAL PENSION PLAN


WHEREAS, The Coca-Cola Company sponsors The Coca-Cola Company Supplemental
Pension Plan (the “Plan”); and
WHEREAS, The Coca-Cola Company Benefits Committee (the “Benefits Committee”) may
amend the Plan at any time;


NOW, THEREFORE, the Plan is amended as follows, effective as provided herein:


1.
Effective March 23, 2018, a new Section 7.6 Restriction on Venue shall be added
following Section 7.5, and the following paragraphs shall be renumbered
accordingly:



“7.6    Restriction on Venue. Any legal action in connection with the Plan by an
Employee, Participant, Beneficiary, Joint Annuitant, or other interested party
shall only be brought in the U.S. District Court for the Northern District of
Georgia in Atlanta, Georgia.”


2.
Effective March 23, 2018, the following sentence shall be added to the end of
Section 6.4.



“All suits must be brought in the U.S. District Court for the Northern District
of Georgia in Atlanta, Georgia in accordance with Section 7.6.”


3.
Effective April 28, 2018, the following shall be added to Appendix A: Business
Services North America, LLC



IN WITNESS WHEREOF, the Benefits Committee has caused this Amendment to be
signed by its duly authorized member as of this      day of March 2018.


THE COCA-COLA COMPANY
BENEFITS COMMITTEE


BY:_________________________________
Allison O’Sullivan





